Citation Nr: 1133192	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  11-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to January 1944.  The Veteran died in March 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the Veteran died as the result of the lack of proper treatment by the VA for the Veteran's coronary artery disease.  Essentially, the Appellant alleges that the VA failed to timely provide the Veteran with a cardiologist to treat his worsening coronary artery disease and/or failed to properly treat the Veteran despite his visibly deteriorating condition.  Rather, she asserts that the Veteran was seen by a VA physician rather than a cardiologist, and was sent home, where he collapsed, was hospitalized, and ultimately died of an acute myocardial infarction shortly thereafter.  

At the outset, the Board notes that review of VA treatment records show that the Veteran was receiving treatment from a private physician, Dr. Guadagna from Humana Health prior to his death.  Those records have not been obtained.

Review of the record shows that VA and private treatment and hospitalization records indicated that the Veteran was being treated for multiple clinical conditions at the time of his death, including; coronary artery disease, diabetes mellitus, hypertension, hyperlipidemia, history of cerebrovascular accident, depression, abdominal aortic aneurysmectomy, benign prostatic hypertrophy, diverticulitis and hiatal hernia.  The record also shows that the Veteran had a long history of coronary artery disease, with a history of coronary artery bypass graft times four, a history of hypertension, and a history of cerebrovascular accident and transient ischemic attack.  It appears that he received treatment for these disorders both through the VA as well as from private providers.  

An August 2006 VA nutritional consultation indicated that the Veteran had been doing well until becoming sick while on vacation in early 2006.  At that time he was hospitalized for diarrhea, appetite loss and weight loss, and despite being released from the hospital, the August 2006 nutritionist noted that the Veteran had remained weak.  In a December 2006 VA record the Veteran's physician similarly noted the Veteran's weakened condition following his illness and hospitalization earlier that year.  Subsequent VA treatment records show continued treatment for the Veteran's numerous clinical conditions.

On February 20, 2007, the Veteran was seen by a VA physician for complaints of left leg swelling for the past three days, but denied any complaints of shortness of breath, chest pain, or difficulty urinating.  The VA physician noted a diagnosis left ankle edema and prescribed Lasix, and advised Tylenol and leg elevation.  The Veteran was advised to seek emergency room treatment if symptoms worsened.  The physician also noted that the Veteran's coronary artery disease was stable but advised a stress test and second echocardiogram.  The Veteran indicated he would follow up with his private physician as well as see a private cardiologist.  

Later that evening, the Veteran was brought by paramedics to the emergency room at Westside Regional Hospital Center and was admitted with a diagnosis of respiratory failure.  The Veteran was discharged on February 24, 2007 to a skilled nursing facility with diagnoses of respiratory failure, probably aspiration pneumonia, congestive heart failure, type two diabetes, hypertension and anemia.  

Thereafter, the Veteran was admitted to Tarmac Rehab and Health Center where he was to receive physical and occupational therapy, as well as treatment for pressure ulcers.  His admitting diagnoses were pneumonia, respiratory failure, and decubitus ulcer on the buttocks.  A history of myocardial infarction, hypertension, bundle branch block, type two diabetes were also noted.

Emergency room records from University Medical Center dated March [redacted], 2007 indicated that the Veteran was found unresponsive in his nursing home with copious food material in the oropharynx.  He was transported to the emergency room, where despite CPR and all attempts to revive the Veteran, he passed away.  The death certificate reveals that the Veteran died of acute myocardial infarction and coronary artery disease.

The Appellant has asserted that the VA failed to provide proper medical care for the Veteran despite knowing how severe his coronary artery disease was just prior to his death.  In fact, she asserts that the VA failed to provide a cardiologist to treat the Veteran, but rather sent him home just to have him collapse from his coronary artery disease later that evening.  It appears that the Appellant is referring to the Veteran being seen at the VA on February 20, 2007, just prior to his collapse and subsequent hospitalization later that evening.  
Thus the question remains whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment or examination, and if so, whether that instance of fault was the proximate cause of the Veteran's death.  The Board finds that a medical opinion regarding the above would be helpful in reaching a conclusion in this instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should undertake appropriate development to obtain copies of treatment records (if any) from the Veteran's private physician, Dr. Guadagna, and Humana Health Systems referenced in the VA treatment records.  

2. After records (if any) are obtained, the RO/AMC should arrange for the claims files to be reviewed by a cardiologist to render medical opinions as to:

Whether it is at least as likely as not that VA medical treatment and examinations (or the alleged lack of treatment), furnished to the Veteran at the Broward VA Medical Center from approximately 2006 until the Veteran's death on March [redacted], 2007 caused or contributed substantially and materially to the Veteran's death.  

In arriving at that conclusion, the physician should state whether the VA failed to timely diagnose and/or properly treat the Veteran's coronary artery disease.  If so, the physician should state whether the failure to properly diagnose and/or treat the Veteran's coronary artery disease proximately caused the continuance or natural progress of the disease and resulted in his death.  The physician should particularly address the VA treatment record dated February 20, 2007.

If the physician finds that the medical treatment provided by the VA caused the Veteran's death, the physician should then opine as to whether the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical treatment or surgical treatment, necessary, or whether the proximate cause of the Veteran's death was an event not reasonably foreseeable.

The entire claims file and a copy of this REMAND must be made available to the VA cardiologist for his/her review.  If deemed necessary by the VA cardiologist, obtain any report concerning pertinent medical treatment provided the Veteran prior to his final illness and hospitalization.  The cardiologist should adequately summarize the relevant history and clinical findings and provide reasons for the medical conclusions rendered.

3. The RO/AMC should also undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, she and her representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



